DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 1-167 are currently pending and have been examined on their merits. 
Claim 1 has been amended see REMARKS June 09, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-167 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-167 recite an information connection method (i.e. a series of steps), and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 recites: an information connection method based on entity information houses, the information connection method comprising: establishing user groups containing many users; forming association relationships between the user groups and the entity information houses; entering, by a member of the user groups, corresponding entity information houses according and operating in information spaces of the corresponding entity information house; wherein the information spaces comprise one or more of: wherein, the information application modes include entry modes of the entity information houses, and/or two of the user groups forming an association relationship, and/or the user groups and the entity information houses forming association relationships, and/or two of the entity information houses forming an association relationship, and/or building the user groups which at least comprise one of users and user group; wherein, the entity information houses include; wherein, the entry modes of the entity information houses include an entry mode of the users selecting marks on a map to enter, and/or an entry mode of the users selecting target entity information houses of the entity information houses to enter, and/or an entry mode of the users to enter through index of the entity information houses associated with the user groups, and/or an entry mode of the users to enter through marks related to the entity information houses and added to articles, and/or an entry mode of the users to enter via device positioning.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to gather information about local entities and individuals and provide a space for them to connect and perform actions such as sharing information, forming groups, communicating, conducting business, etc. Similar examples the courts have determined recite a mental process include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential). Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as remarks and presenting them to individuals using a social network. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: applied on a user end and a back-end server, the user end comprising a map tab pages or map windows, and/or group collection windows, and/or index collection windows of entity information houses, the map tab pages or the map windows, and/or the group collection windows, and/or the index collection windows of entity information houses; interactive information spaces, situation information spaces, announcement information spaces, commodity or service display information spaces, map information spaces, article information spaces and/or live broadcast information spaces.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-167 further narrow the abstract idea recited in the independent claim 1 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to host a website for conducting business as well as connecting individuals for distributing information (see Specification [0004]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-167 are directed to further narrowing the abstract idea of providing a method of allowing users to connect to form relationships/ groups and distribute information between various groups and entities as is recited in the independent claim 1 and are therefore directed towards the same abstract idea. 

Claim 167 recites the additional elements of an information connection apparatus based on entity information houses, comprising a serving end and a user end, the serving end being installed on a back-end server, the user {FR-20028-USPT/01233692v1}68terminal being installed on a notebook, a desktop computer, or a handheld equipment, when the information connection device constituted by the serving end and the user end operates, however these elements are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.

Therefore, claims 1-167 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-167 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2015/0019328) in view of Abhyanker (US 2014/0222667) “which shall be referred to as Abhyanker (667) throughout the discussion” even further in view of Akkarawittayapoom (US 2018/0095944). 
Claim 1: Abhyanker discloses an information connection method based on entity information houses, wherein, the map information spaces or the article information spaces is comprised in the entity information houses or not (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc.). Wherein, the information application modes include entry modes of the entity information houses, and/or two of the user groups forming an association relationship, and/or the user groups and the entity information houses forming association relationships, and/or two of the entity information houses forming an association relationship, and/or building the user groups which at least comprise one of users and user group (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102]; [0239-0240]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles). 
However, Abhyanker does not disclose wherein, applied on a user end and a back-end server, the user end comprising a map tab pages or map windows, and/or group collection windows, and/or index collection windows of entity information houses, the information connection method comprising: establishing user groups containing many users; forming association relationships between the user groups and the entity information houses; entering, by a member of the user groups, corresponding entity information houses according the map tab pages or the map windows, and/or the group collection windows, and/or the index collection windows of entity information houses; and operating in information spaces of the corresponding entity information house; wherein the information spaces comprise one or more of: interactive information spaces, situation information spaces, announcement information spaces, commodity or service display information spaces, map information spaces, article information spaces and/or live broadcast information spaces; the entry modes of the entity information houses include an entry mode of the users selecting marks on a map to enter, and/or an entry mode of the users selecting target entity information houses from the index collection information spaces of the entity information houses to enter, and/or an entry mode of the users to enter through index of the entity information houses associated with the user groups, and/or an entry mode of the users to enter through marks related to the entity information houses and added to articles, and/or an entry mode of the users to enter via device positioning.
In the same field of endeavor of generating a social network for community members Abhyanker (667) teaches applied on a user end and a back-end server, the user end comprising a map tab pages or map windows, and/or group collection windows, and/or index collection windows of entity information houses, the information connection method comprising: establishing user groups containing many users (Paragraph [0006-0008]; [0148]; [0172]; [0279-0281]; [0289]; [0293-0296]; Figs. 14, 20, and 30, a method and system for character expression in a geo-spatial environment are disclosed. IN one aspect a community network of user profiles, where each user profile is associated with a specific geographic location, generating a first display view to include a three-dimensional map view embodied by the community network. Particularly figure 14 illustrates a map and a groups view. The map view may display a map view of a geographical location of the specific group of the global neighborhood environment. A groups generator module may enable registered users to form groups that may depend on common interest, culture, style, hobbies, etc.). Forming association relationships between the user groups and the entity information houses (Paragraph [0006-0008]; [0148]; [0172]; [0279-0281]; [0289]; [0293-0296]; Figs. 14, 20, and 30, a method and system for character expression in a geo-spatial environment are disclosed. IN one aspect a community network of user profiles, where each user profile is associated with a specific geographic location, generating a first display view to include a three-dimensional map view embodied by the community network. Particularly figure 14 illustrates a map and a groups view. The map view may display a map view of a geographical location of the specific group of the global neighborhood environment. A groups generator module may enable registered users to form groups that may depend on common interest, culture, style, hobbies, etc.). Entering, by a member of the user groups, corresponding entity information houses according the map tab pages or the map windows, and/or the group collection windows, and/or the index collection windows of entity information houses (Paragraph [0006-0008]; [0148]; [0172]; [0279-0281]; [0289]; [0293-0296]; Figs. 14, 20, and 30, a method and system for character expression in a geo-spatial environment are disclosed. IN one aspect a community network of user profiles, where each user profile is associated with a specific geographic location, generating a first display view to include a three-dimensional map view embodied by the community network. Particularly figure 14 illustrates a map and a groups view. The map view may display a map view of a geographical location of the specific group of the global neighborhood environment. A groups generator module may enable registered users to form groups that may depend on common interest, culture, style, hobbies, etc.). And operating in information spaces of the corresponding entity information house; wherein the information spaces comprise one or more of: interactive information spaces, situation information spaces, announcement information spaces, commodity or service display information spaces, map information spaces, article information spaces and/or live broadcast information spaces (Paragraph [0006-0008]; [0148]; [0172]; [0279-0281]; [0289]; [0293-0296]; [0307]; Figs. 14, 20, and 30, a method and system for character expression in a geo-spatial environment are disclosed. IN one aspect a community network of user profiles, where each user profile is associated with a specific geographic location, generating a first display view to include a three-dimensional map view embodied by the community network. Particularly figure 14 illustrates a map and a groups view. The map view may display a map view of a geographical location of the specific group of the global neighborhood environment. A groups generator module may enable registered users to form groups that may depend on common interest, culture, style, hobbies, etc. In addition, the communicate module may enable group announcement functionality in the global neighborhood environment). 
At the time the invention was it would have been obvious to one of ordinary skill in the art to modify the system of providing an online space for individuals of a community to form groups and communicate displayed on a mapping interface as disclosed by Abhyanker (Abhyanker [0010]) with the system of wherein, applied on a user end and a back-end server, the user end comprising a map tab pages or map windows, and/or group collection windows, and/or index collection windows of entity information houses, the information connection method comprising: establishing user groups containing many users; forming association relationships between the user groups and the entity information houses; entering, by a member of the user groups, corresponding entity information houses according the map tab pages or the map windows, and/or the group collection windows, and/or the index collection windows of entity information houses; and operating in information spaces of the corresponding entity information house; wherein the information spaces comprise one or more of: interactive information spaces, situation information spaces, announcement information spaces, commodity or service display information spaces, map information spaces, article information spaces and/or live broadcast information spaces as taught by Abhyanker (667). With the motivation of helping to create a social network where individuals in a geospatial environment can interact efficiently and form communities (Abhyanker (667)).
In the same field of endeavor of providing an interacting map that allows various users to connect and interact Akkarawittayapoom teaches wherein, the entry modes of the entity information houses include an entry mode of the users selecting marks on a map to enter, and/or an entry mode of the users selecting target entity information houses from the index collection information spaces of the entity information houses to enter, and/or an entry mode of the users to enter through index of the entity information houses associated with the user groups, and/or an entry mode of the users to enter through marks related to the entity information houses and added to articles, and/or an entry mode of the users to enter via device positioning (Paragraph [0039-0044]; [0090]; [0191-0196]; Figs. 1, 12, and15G-15I MAPpage is a page or document, visible online that attaches to a selected address or area of virtual location on an interactive digital map which is correlated in terms of a one-to-one relationship to geographical physical location. Digital map technology can be google maps, apple maps, or other third-party map platforms. Users can create a present a wide variety of information on a platform that offers a wide range of templates for them to customize. The methods and systems of the present invention will allow users to control the digital map and create online pages to be virtually linked or attached to the geographical location on an interactive digital map. In some embodiments, user interface incudes an interactive digital map icon).
At the time the invention was it would have been obvious to one of ordinary skill in the art to modify the system of providing an online space for individuals of a community to form groups and communicate displayed on a mapping interface as disclosed by Abhyanker (Abhyanker [0010]) with the system of wherein, the entry modes of the entity information houses include an entry mode of the users selecting marks on a map to enter, and/or an entry mode of the users selecting target entity information houses from the index collection information spaces of the entity information houses to enter, and/or an entry mode of the users to enter through index of the entity information houses associated with the user groups, and/or an entry mode of the users to enter through marks related to the entity information houses and added to articles, and/or an entry mode of the users to enter via device positioning at taught by Akkarawittayapoom (Akkarawittayapoom [0039]). With the motivation of helping to generate a reliable and trustworthy space for business or activities to be conduct by individuals and groups (Akkarawittayapoom [0007]).
Claims 2: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. However, Abhyanker does not disclose further comprising marking the entity information houses on maps, and the users entering target information houses by selecting marks of the entity information houses on the maps.
In the same field of endeavor of providing an interacting map that allows various users to connect and interact Akkarawittayapoom teaches further comprising marking the entity information houses on maps, and the users entering target information houses by selecting marks of the entity information houses on the maps (Paragraph [0039-0044]; [0090]; [0191-0196]; Figs. 1, 12, and15G-15I MAPpage is a page or document, visible online that attaches to a selected address or area of virtual location on an interactive digital map which is correlated in terms of a one-to-one relationship to geographical physical location. Digital map technology can be google maps, apple maps, or other third-party map platforms. Users can create a present a wide variety of information on a platform that offers a wide range of templates for them to customize. The methods and systems of the present invention will allow users to control the digital map and create online pages to be virtually linked or attached to the geographical location on an interactive digital map. In some embodiments, user interface incudes an interactive digital map icon).
At the time the invention was it would have been obvious to one of ordinary skill in the art to modify the system of providing an online space for individuals of a community to form groups and communicate displayed on a mapping interface as disclosed by Abhyanker (Abhyanker [0010]) with the system of wherein, the entry modes of the entity information houses include an entry mode of the users selecting marks on a map to enter, and/or an entry mode of the users selecting target entity information houses from the index collection information spaces of the entity information houses to enter, and/or an entry mode of the users to enter through index of the entity information houses associated with the user groups, and/or an entry mode of the users to enter through marks related to the entity information houses and added to articles, and/or an entry mode of the users to enter via device positioning at taught by Akkarawittayapoom (Akkarawittayapoom [0039]). With the motivation of helping to generate a reliable and trustworthy space for business or activities to be conduct by individuals and groups (Akkarawittayapoom [0007]).
Claim 3: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising uploading pictures and videos by management role users or authorized users of store or restaurant or company or factory information houses, and/or marking the pictures and videos on outer-maps of the information houses, and/or browsing or commenting the pictures or videos and/or entering the information houses by the users selecting target marks marked on the outer-maps (Paragraph [0105-0109]; [0223]; [0336-0342]; [0348]; Figs. 21, 26, and 33A, users can view, browse and post comments/information/reviews about entity location and/or people associated with those locations, even for locations that do not have a profile owner. For example, all entity locations visible on the map display may link to profiles on which any user can post comments. An image server may store and provide digital images of the registered user of the global neighborhood. The multiple servers may be multiple computers or devices on a network. The database storage may store digital images and any other data item that may be related to the user. The photo data may represent a digital image and/or a photograph of the user formatted in certain approach. The testimonial data may allow users to write testimonials or comments about each other and in these testimonials’ users may describe their relationship to an individual and their comments about that individual. An exemplary graphical user interface view of image collection. A screen may provide an interface to the user that may be to obtain digital images form the user system. The user interface may allow the user to browse files on their device, select them, and upload them to the neighborhood. The user may upload the digital images and/or photo that may be visible to people in the neighborhood network and not the general public). 
Claim 4: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos can be uploaded by on-site users of the entity information houses, and/or the pictures or videos can be marked on the inner-maps or outer-maps of the information houses (Paragraph [0105-0109]; [0223]; [0336-0342]; [0348]; Figs. 21, 26, and 33A, users can view, browse and post comments/information/reviews about entity location and/or people associated with those locations, even for locations that do not have a profile owner. For example, all entity locations visible on the map display may link to profiles on which any user can post comments. An image server may store and provide digital images of the registered user of the global neighborhood. The multiple servers may be multiple computers or devices on a network. The database storage may store digital images and any other data item that may be related to the user. The photo data may represent a digital image and/or a photograph of the user formatted in certain approach. The testimonial data may allow users to write testimonials or comments about each other and in these testimonials’ users may describe their relationship to an individual and their comments about that individual. An exemplary graphical user interface view of image collection. A screen may provide an interface to the user that may be to obtain digital images form the user system. The user interface may allow the user to browse files on their device, select them, and upload them to the neighborhood. The user may upload the digital images and/or photo that may be visible to people in the neighborhood network and not the general public). 
Claim 5: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising locations, marked on the maps, of pictures or videos uploaded by the users being corresponded to locations of users who upload or locations information contained in the pictures or videos (Paragraph [0105-0109]; [0223]; [0336-0342]; [0348]; Figs. 21, 26, and 33A, users can view, browse and post comments/information/reviews about entity location and/or people associated with those locations, even for locations that do not have a profile owner. For example, all entity locations visible on the map display may link to profiles on which any user can post comments. An image server may store and provide digital images of the registered user of the global neighborhood. The multiple servers may be multiple computers or devices on a network. The database storage may store digital images and any other data item that may be related to the user. The photo data may represent a digital image and/or a photograph of the user formatted in certain approach. The testimonial data may allow users to write testimonials or comments about each other and in these testimonials’ users may describe their relationship to an individual and their comments about that individual. An exemplary graphical user interface view of image collection. A screen may provide an interface to the user that may be to obtain digital images form the user system. The user interface may allow the user to browse files on their device, select them, and upload them to the neighborhood. The user may upload the digital images and/or photo that may be visible to people in the neighborhood network and not the general public). 
Claim 6: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising user groups forming association relationships with the entity information houses, and members of the user groups being able to become authorized users of the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0239-0240]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles).
Claim 7: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising user groups forming association relationships with the entity information houses, and an index of one of the user groups and the entity information houses at least being existed in an information set of the other of the user groups and the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0239-0240]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles).
Claim 8: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising user groups forming association relationships with entity information houses, and members of the user groups being able to enter the entity information houses by indexes of the entity information houses in the user groups (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0239-0240]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles).
Claim 9: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with one or more types of the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals).
Claim 10: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with hotel or restaurant information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 11: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with church information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 12: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with scenic area or scenic spot information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).Claim 13: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with pet shop information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 14: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with hospital information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).Claim 15: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with hospital inpatient building or ward information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 16: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with hospital department information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 17: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising doctor or nurse user groups being able to associate with hospital information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 18: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising doctor or nurse user groups being able to associate with hospital department information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 19: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising doctor or nurse user groups being able to associate with hospital inpatient building or ward information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 20: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with store or supermarket information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 21: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with school information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 22: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with class information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 23: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with residential community information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 24: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups being able to associate with family household information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 25: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising alumnus user groups being able to associate with school information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 26: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising class user groups being able to associate with class or classroom or teaching building or school information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 27: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising dormitory user groups being able to associate with related dormitory building or school information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 28: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising student club user groups being able to associate with club or school information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 29: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising teacher user groups being able to associate with class or school information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 30: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising staff user groups being able to associate with company or factory information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. (The examiner notes that the broadest reasonable interpretation of a system that allows users to connect and form groups such as “Green peace” or “neighborhood protectors club” as seen in Figure 25 element 2504 would also include the ability for any type of group or member to associate themselves with another group or individual within the system)).
Claim 31: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users selecting indexes of associated entity information houses through the user groups, and/or entering the information houses to operate information, and/or send information to the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined).
Claim 32: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through the entity information houses, interacting with its associated user groups (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined).
Claim 33: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through family user groups. entering its associated target pet shop information house to operate information and/or sending information to the pet shop information house (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).Claim 34: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through family user groups, entering its associated target store or supermarket information house to operate information and/or sending information to the store or supermarket information house (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 35: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through family user groups, entering its associated target school information house to operate information and/or sending information to the school information house (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).Claim 36: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through family user groups, entering its associated class information house to operate information and/or sending information to the class information house (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 37: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through family user groups, entering its associated target class information house and then entering school information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 38: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through family user groups, entering its associated target hospital information house to operate information and/or sending information to the hospital information house (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 39: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through family user groups, entering its associated target hospital inpatient building or ward information house to operate information and/or sending information to the hospital inpatient building or ward information house (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 40: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through family user groups, entering its associated target hospital department information house to operate information and/or sending information to the hospital department information house (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 41: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target family household/resident information house through inner-maps of residential community information houses, and/or sending information to the house, and/or entering the house to operate information, and/or interacting with family user groups associated with the house (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 42: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through pet shop information houses, obtaining its associated target family user group and then interacting with the user group (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 43: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through store/supermarket information houses, obtaining its associated target family user group and then interacting with the user group (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 44: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through school information houses, obtaining its associated target family user group and then interacting with the user group (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 45: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through hospital information houses, obtaining its associated target family user group and then interacting with the user group (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 46: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users through hospital department or inpatient building or ward information houses, obtaining its associated target family user group and then interacting with the user group (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 47: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising two of the entity information houses forming an association relationship, and authorized users of one of the two entity information houses becoming authorized users of the other of the two entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined).
Claim 48: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising two of the entity information houses forming an association relationship, and at least one of the two entity information houses containing an index of the other of the two entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined).
Claim 49: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising two of the entity information houses forming an association relationship, the users through the other index that the one contained, entering the other to operate information, and/or sending information to the other (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables verified users to post and share information between entities and groups would include any type of entity or group name)).
Claim 50: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising company or factory information houses being able to associate with hotel or restaurant information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 51: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising one department information house of companies or factories, being able to associate with another department information house (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 52: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising one branch information house of companies or factories, being able to associate with another branch information house (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 53: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising two company information houses in a same office building being able to form an association relationship (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 54: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising office building information houses and company information houses in the office building being able to form association relationships (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).Claim 55: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising two residential community information houses being able to form an association relationship (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).Claim 56: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising two branch campus information houses of a school being able to form an association relationship (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).Claim 57: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising residential community information houses being able to associate with community organization or property company or community hospital information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 58: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising office building information houses being able to associate with community organization or property company or community hospital information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 59: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising factory or company information houses being able to associate with community organization or property company information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 60: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising residential community information houses being able to associate with jurisdiction police office or police station information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 61: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising office building information houses being able to associate with jurisdiction police office or police station information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 62. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising factory/company information houses being able to associate with jurisdiction police office or police station information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).  
Claim 63. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising school information houses being able to associate with jurisdiction police office or police station information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)). 
Claim 64. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising branch information houses of local chamber of commerce being able to form association relationships (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 65. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising branch information houses and the headquarters information house of local chamber of commerce being able to form association relationships (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables groups of individuals or entities to associate with each other would include any type of entity or group name)).
Claim 66. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising residential community information houses can comprise their own map information spaces (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).
Claim 67. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising school information houses can comprise their own map information spaces (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)). 
Claim 68. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users obtaining target household information houses through inner-maps of residential community information houses, and/or sending information to the target household information houses, and/or entering the target household information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)). 
Claim 69. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users entering target residential community information houses to operation information through family user groups (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 70. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining internal store or activity venue information houses through inner-maps of residential community information houses, and/or entering the internal store or activity venue information houses to operate information, and/or send information to the internal store or activity venue information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 71. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users chatting and interacting, and/or browsing or commenting or downloading or uploading public or non-public pictures or videos in residential community information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined).
Claim 72. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or on-site users of residential community information houses uploading pictures or videos to the residential community information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined).
Claim 73. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining associated target residential community information houses through police office or police station or community organization or community hospital information houses, and/or sending information to the target residential community information houses, and/or entering the target residential community information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 74. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining associated target residential community information houses through family user groups or police office or police station information houses and sending information to on-site users (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 75. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining associated target office building information houses through police office or police station or company information houses, and/or sending information to the target office building information houses, and/or entering the target office building information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).
Claim 76. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users chatting and interacting, and/or browsing or commenting or downloading or uploading public or non-public pictures or videos in office building information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined).
Claim 77. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining associated target office building information houses through police office or police station or company information houses, and sending information to on-site users (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 78. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school information houses through family user groups or alumnus user groups, and/or sending information to the target school information houses, and/or entering the target school information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).
Claim 79. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising school information houses being able to associate with education management department or organization information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 80. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school information houses of through police office or police station or education management department information houses, and/or sending information to the target school information houses, and/or entering the target school information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 81. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school information houses through family user groups or alumnus user groups or entity information houses, and sending information to {FR-20028-USPT/01233692v1}52on-site users (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 82. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school information houses through teacher user groups or class student user groups or dormitory user groups or student club user groups, and/or sending information to the target school information houses, and/or entering the target school information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)). 
Claim 83. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school information houses through teacher user groups or class student user groups or dormitory user groups or student club user groups, and sending information to on-site users (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 84. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target class information houses through family user groups, and/or sending information to the class information houses, and/or entering the class information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 85. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target teaching department or management department information houses of school through inner-maps of school information houses, and/or sending information to the teaching department or management department information houses, and/or entering the teaching department or management department information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 86. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of schools, obtaining target school information houses through devices positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or entering the target school information houses to chat and interact and/or browse or comment or download or upload public or non-public pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 87. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of schools obtaining canteen or restaurant information houses of target schools through devices positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to the canteen or restaurant information houses, and/or entering the canteen or restaurant {FR-20028-USPT/01233692v1}53information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 88. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining canteen or restaurant information houses of target schools through devices positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized or non-authorized users uploading pictures or videos to the canteen or restaurant information houses or to internal superior information houses of the canteen or restaurant information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 89. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of canteen or restaurant information houses of schools can be marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0342-0344]; Figs. 1 and 25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 90. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of schools obtaining target school bulletin board information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to the bulletin board information houses, and/or entering the bulletin board information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 91. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school bulletin board information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized or non-authorized users uploading pictures or videos to the bulletin board information houses or internal superior information houses of the bulletin board information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 92. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of school bulletin board information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 93. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of schools obtaining target school sport field information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to the sport field information houses, and/or entering the sport field information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 94. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school sport field information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized or non-authorized users uploading pictures or videos to the sport field information houses or internal superior information houses of the sport field information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 95. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of sport field information houses of schools being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 96. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of schools obtaining target school library information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to the library information houses, and/or entering the library information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 97. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school library information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized users or non-authorized users uploading pictures or videos to the library information houses or to the internal superior information houses of the library information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 98. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of library information houses of schools being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment {FR-20028-USPT/01233692v1}55pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 99. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school dormitory information houses through device positioning or user groups or inner-maps of school information houses, and/or sending information to the dormitory information houses, and/or entering the dormitory information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 100. Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school dormitory information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized users or non-authorized users uploading pictures or videos to the dormitory information houses or to internal superior information houses of the dormitory information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).     
Claim 101: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of school dormitory information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 102: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school teaching building or classroom information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to the teaching building or classroom information houses, and/or entering the teaching building or classroom information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 103: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target teaching building or classroom information houses through devices positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized or non-authorized users uploading pictures or videos to the teaching building or classroom information houses or to internal superior information houses of the teaching building or classroom information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 104: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of teaching building or classroom information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 105: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of schools obtaining target school scenic spot or square information houses through device positioning or inner-maps of school information houses or outer-maps, and/or sending information to the scenic spot or square information houses, and/or entering the scenic spot or square information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 106: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school scenic spot or square information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized or non-authorized users uploading pictures or videos to the scenic spot or square information houses or to internal superior information houses of the scenic spot or square information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 107: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of school scenic spot or square information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 108: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of schools obtaining target school road or road section information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to the road or road section information houses, and/or entering the road or road section information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 109: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school road or road section information {FR-20028-USPT/01233692v1}57houses through devices positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized users or non-authorized users uploading pictures or videos to the road or road section information houses or to internal superior information houses of the road or road section information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 110: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of school road or road section information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 111: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of schools obtaining target school area information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to the area information houses, and/or entering the area information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 112: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising users obtaining target school area information houses through devices positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized users or non-authorized users uploading pictures or videos to the area information houses or to internal superior information houses of the area information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 113: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of school area information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 114: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of schools obtaining target school store information houses through devices positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to the store information houses, and/or entering the store information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 115: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target school store information houses through devices positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized users or non-authorized users uploading pictures or videos to the store information houses or to internal superior information houses of the store information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 116: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of school store information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 117: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of schools obtaining target school hospital information houses through device positioning or user groups or inner-maps of school information houses or outer-maps, and/or sending information to the hospital information houses, and/or entering the hospital information houses to operate information (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 118: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users obtaining target company or factory information houses through user groups or device positioning or inner-maps of company or factory information houses or outer-maps, and/or sending information to on-site users, and/or entering the company or factory information houses to chat and interact, and/or browse or comment or download or upload public or non-public pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 119: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of companies or factories obtaining target company or factory activity venue information houses through device positioning or inner-maps of company or factory information houses or outer-maps, and/or sending information to on-site users, and/or entering the activity venue information houses to chat and interact, and/or browse or comment or download or upload public or non-public pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 120: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of companies or factories {FR-20028-USPT/01233692v1}59obtaining target company or factory activity venue information houses through the user groups or device positioning or inner-maps of company or factory information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized users or non-authorized users uploading pictures or videos to the activity venue information houses or to internal superior information houses of the activity venue information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 121: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of company or factory activity venue information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 122: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of companies or factories obtaining target canteen or restaurant information houses through user groups or device positioning or inner-maps of company or factory information houses or outer-maps, and/or sending information to on-site users, and/or entering the canteen or restaurant information houses to chat and interact, and/or browse or comment or download or upload public or non-public pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0112]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 123: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target canteen or restaurant information houses of companies or factories through device positioning or user groups or inner-maps of the company or factory information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized users or non-authorized users uploading pictures or videos to the canteen or restaurant information houses or to internal superior information houses of the canteen or restaurant information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 124: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of canteen or restaurant information houses of companies or factories being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 125: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising authorized users or non-authorized users of companies or factories obtaining target office area or office building or office information houses through device positioning or inner-maps of company or factory information houses or outer-maps, and/or sending information to on-site users, and/or entering the office area or office building or office information houses to chat and interact, and/or browse or comment or download or upload public or non-public pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 126: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target office area or office building or office information houses of companies or factories through device positioning or inner-maps of company or factory information houses or outer-maps, and/or sending information to on-site users, and/or on-site authorized users or non-authorized users uploading pictures or videos to the office area or office building or office information houses or to internal superior information houses of the office area or office building or office information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 127: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of office area or office building or office information houses of companies or factories being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 128: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target street information houses through device positioning or inner-maps of street information houses or outer-maps, and/or sending information to on-site users, and/or entering the street information houses to chat and interact, and/or browse or comment or download or upload pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 129: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising users obtaining target street information houses through device positioning or inner-maps of street information houses or outer-maps, and/or sending information to on-site users, and/or on-site or off-site users uploading pictures or videos or articles to the street information houses or to internal superior information houses of the street information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 130: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of street information houses {FR-20028-USPT/01233692v1}61being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 131: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target city area or block information houses through devices positioning or inner-maps of city or area or block information houses or outer-maps, and/or sending information to on-site users, and/or entering the area or block information houses to chat and interact, and/or browse or comment or download or upload pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 132: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target city area or block information houses through devices positioning or inner-maps of city or area or block information houses or outer-maps, and/or sending information to on-site users, and/or on-site users or off-site users uploading pictures or videos or articles to the area or block information houses or to internal superior information houses of the area or block information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 133: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of city area or block information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 134: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target road or road section information houses through device positioning or inner-maps of road or road section information houses or outer-maps, and/or sending information to on-site users, and/or entering the road or road section information houses to chat and interact, and/or browse or comment or download or upload pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 135: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target road or road section information houses through devices positioning or inner-maps of road or road section information houses or outer-maps, and/or sending information to on-site users, and/or on-site users or off-site users {FR-20028-USPT/01233692v1}62uploading pictures or videos or articles to the road or road section information houses or to internal superior information houses of the road or road section information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 136: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of road or road section information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 137: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target television station or station or airport or film base or amusement park or square or park or scenic area or scenic spot information houses through device positioning or inner-maps of television station or station or airport or film base or amusement park or square or park or scenic area or scenic spot information houses or outer-maps, and/or sending information to on-site users, and/or entering the television station or station or airport or film base or amusement park or square or park or scenic area or scenic spot information houses to chat and interact, and/or browse or comment or download or upload picture or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).   
Claim 138: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target information houses through device positioning or inner-maps of television station or station or airport or film base or amusement park or square or park or scenic area or scenic spot information houses or outer-maps, and/or sending information to on-site users, and/or the on-site users or off-site users uploading pictures or videos or articles to the target information houses or to internal superior information houses of the target information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 139: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of television station or station or airport or film base or amusement park or square or park or scenic area or scenic spot information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on maps, and/or being able to browse or comment picture or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 140: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target subway line or line section information houses through device positioning or inner-maps of subway line or line section information houses or outer-maps, and/or sending information to on-site users, and/or entering the subway line or line section information houses to chat and interact, and/or browse or comment or download or upload pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).  
Claim 141: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target subway line or line section information houses through device positioning or inner-maps of subway line or line section information houses or outer-maps, and/or sending information to on-site users, and/or the on-site users or off-site users uploading pictures or videos or articles to the subway line or line section information houses or to internal superior information houses of the subway line or line section information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 142: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of subway line or line section information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 143: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target hospital information houses through device positioning or user groups or inner-maps of hospital information houses or outer-maps, and sending information to on-site users, and/or entering the hospital information houses to chat and interact, and/or browse or comment or download or upload pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 144: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target hospital information houses through device positioning or user groups or inner-maps of the hospital information houses or outer-maps, and/or sending information to on-site users, and/or the on-site users or off-site users uploading pictures or videos or articles to the hospital information houses or to internal superior information houses of the hospital information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 145: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of hospital information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting {FR-20028-USPT/01233692v1}64target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 146: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target mountain or river information houses through device positioning or inner-maps of mountain or river information houses or outer-maps, and/or sending information to on-site users, and/or entering the mountain or river information houses to chat and interact, and/or browse or comment or download or upload pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 147: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target mountain or river information houses through device positioning or inner-maps of mountain or river information houses or outer-maps, and/or sending information to on-site users, and/or the on-site users or off-site users uploading pictures or videos or articles to the mountain or river information houses or to internal superior information houses of the mountain or river information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 148: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of mountain or river information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 149: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target theater or cinema or bar or dance hall information houses through device positioning or inner-maps of theater or cinema or bar or dance hall information houses or outer-maps, and/or sending information to on-site users, and/or entering the mountain or river information houses to chat and interact, and/or browse or comment or download or upload pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 150: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target theater or cinema or bar or dance hall information houses through devices positioning or inner-maps of theater or bar or dance hall information houses or outer-maps, and/or sending information to on-site users, and/or the on-site users or off-site users uploading pictures or videos or article to the theater or cinema or bar or {FR-20028-USPT/01233692v1}65dance hall information houses or to their internal superior information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 151: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of theater or cinema or bar or dance hall information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 152: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target rally or temple fair or marathon or sports meeting or bicycle race or ball game or concert or opening ceremony or graduation ceremony or wedding information houses by device positioning or inner-maps of rally or temple fair or marathon or sports meeting or bicycle race or ball game or concert or opening ceremony or graduation ceremony or wedding information houses or outer-maps, and/or sending information to on-site users, and/or entering the rally or temple fair or marathon or sports meeting or bicycle race or ball game or concert or opening ceremony or graduation ceremony or wedding information houses to chat and interact, and/or browse or comment or download or upload pictures or videos or articles (Paragraph [0010]; [0018]; [0077-0078]; [0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. (The examiner notes that the broadest reasonable interpretation of a system that enables different individuals and entities to create a social networking page on an interactive map would include any type of entity or group name)).    
Claim 153: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target rally or temple fair or marathon or sports meeting or bicycle race or ball game or concert or opening ceremony or graduation ceremony or wedding information houses through device positioning or inner-maps of rally or temple fair or marathon or sports meeting and/or bicycle race or ball game and/or concert or opening ceremony or graduation ceremony or wedding information houses or outer-maps, and/or sending information to on-site users, and/or the on-site users or off-site users uploading pictures or videos or articles to the rally or temple fair or marathon or sports meeting or bicycle race or ball game or concert or opening ceremony or graduation ceremony or wedding information houses or to internal superior information houses of the rally or temple fair or marathon or sports meeting or bicycle race or ball game or concert or opening ceremony or graduation ceremony or wedding information houses (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc. (The examiner notes that the broadest reasonable interpretation of a system that presents various event details and information on a map as disclosed by Abhyanker would include any type of event)).     
Claim 154: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of rally or temple fair or marathon or sports meeting or bicycle race or ball game or concert or opening ceremony or {FR-20028-USPT/01233692v1}66graduation ceremony or wedding information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target picture or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc. (The examiner notes that the broadest reasonable interpretation of a system that presents various event details and information on a map as disclosed by Abhyanker would include any type of event)).    
Claim 155: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target earthquake or fire disaster or wind disaster or flood or accident or hot event information houses through device positioning or inner-maps of earthquake or fire disaster or wind disaster or flood or accident or hot event information houses or outer-maps, and/or sending information to on-site users, and/or entering the earthquake or fire disaster or wind disaster or flood or accident or hot event information houses to chat and interact, and/or browse or comment or download or upload pictures or videos or articles (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc. (The examiner notes that the broadest reasonable interpretation of a system that presents various event details and information on a map as disclosed by Abhyanker would include any type of event)).   
Claim 156: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining target earthquake or fire disaster or wind disaster or flood or accident or hot event information houses through device positioning or inner-maps of earthquake or fire disaster or wind disaster or flood or accident or hot event information houses or outer-maps, and/or sending information to on-site users, and/or the on-site users or off-site users uploading pictures or videos or articles to the earthquake or fire disaster or wind disaster or flood or accident or hot event information houses or to internal superior information houses of the earthquake or fire disaster or wind disaster or flood or accident or hot event information houses (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc. (The examiner notes that the broadest reasonable interpretation of a system that presents various event details and information on a map as disclosed by Abhyanker would include any type of event)).  
Claim 157: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising pictures or videos uploaded by users, of earthquake or fire disaster or wind disaster or flood or accident or hot event information houses being marked on inner-maps or internal-superior-maps or outer-maps, users through selecting target pictures or video marks on the maps, and/or being able to browse or comment pictures or videos and/or enter picture or video list information spaces and/or enter the entity information houses (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc. (The examiner notes that the broadest reasonable interpretation of a system that presents various event details and information on a map as disclosed by Abhyanker would include any type of event)). 
Claim 158: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining associated target community organization or police office or police station or community hospital information houses through residential community information houses, and/or sending information to the community organization or police office or police station or community hospital information houses, and/or entering the community organization or police office or police station or community hospital information {FR-20028-USPT/01233692v1}67houses to operate information (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc. (The examiner notes that the broadest reasonable interpretation of a system that presents various event details and information on a map as disclosed by Abhyanker would include any type of event)).  
Claim 159: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising the users obtaining associated target community organization or police office or police station or community hospital information houses through company or factory or office building information houses, and/or sending information to the community organization or police office or police station or community hospital information houses, and/or entering the community organization or police office or police station or community hospital information houses to operate information (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc. (The examiner notes that the broadest reasonable interpretation of a system that presents various event details and information on a map as disclosed by Abhyanker would include any type of event)).  
Claim 160: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising street or block information houses being able to associate with community organization or police office or police station information houses (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc. (The examiner notes that the broadest reasonable interpretation of a system that presents various event details and information on a map as disclosed by Abhyanker would include any type of event)).  
Claim 161: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising ball game fan user groups or sport fan user groups being able to associate with ball game fan association or stadium or gymnasium or sport venue information houses (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc. (The examiner notes that the broadest reasonable interpretation of a system that presents various event details and information on a map as disclosed by Abhyanker would include any type of event)).  
Claim 162: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising two relative family user groups being able to form an association relationship (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc.).
Claim 163: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising alumnus user groups being able to form association relationships (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc.).
Claim 164: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups and medical staff user groups being able to be in a same user group (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc.).
Claim 165: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising family user groups and teacher user groups being able to be in a same user group (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc.).
Claim 166: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses further comprising class student user groups and teacher user groups being able to be in a same user group (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0342-0344]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. People can post pics of their family, their business, their home, etc. on their profile once they “own” their home and register. The system allows users to browse, form and join groups and communities based on location, preferences, interests, friend requests, etc. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. The neighbors data may generally refer to relationships among registered users of the global neighborhood environment that have been verified and the user has requested another individual to join the system as neighbors and the request was accepted. The friend request data may track requests within the neighborhood to other individuals. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. A social network page of the user is created once verified and access privileges are determined. An event organized by neighbors may be displayed to the user and/or to neighboring users in the neighborhood of the online neighborhood social network. The social community module that uses maps instead of text displays to show information, events, etc.).
Claim 167: Modified Abhyanker discloses the information connection method based on entity information houses as per claim 1. Abhyanker further discloses an information connection apparatus based on entity information houses, comprising a serving end and a user end, the serving end being installed on a back-end server, the user {FR-20028-USPT/01233692v1}68terminal being installed on a notebook, a desktop computer, or a handheld equipment, when the information connection device constituted by the serving end and the user end operates (Paragraph [0010]; [0016-0018]; [0077-0078]; [0082-0084]; [0102-0110]; [0119]; [0163-0165]; [0239-0240]; [0337]; [0469]; Figs. 1 and 24-25, a method includes verifying a user lives in a location that is associated with a current address. A social network page (information house) of the user is created once verified in an online neighborhood social network. The user is designated as a trusted party in a neighborhood of the online neighborhood social network. The computer server creates a social network page of the user once verified in an online neighborhood social network. The user interface view of the social community module may include a searchable map interface and/or a social networking page on the right when one clicks a particular home/location. The network may be search engines, blogs, social networks, professional networks that may unite individuals, groups and/or community. The social community module may generate a building creator in which the registered users may create and/or modify empty wiki profiles. Particularly, disclosed is a method and system of an online neighborhood social network designed to create private websites to facilitate communication among neighbors and build stronger neighborhoods. Is will also be appreciated that in some embodiments, a mobile device may be a desktop computer, a laptop computer, and/or a non-transitory broadcasting module).

Therefore, claims 1-167 are rejected under U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed June 09, 2022, with respect to the rejections of claims 1-167 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant argues that the claims are directed to a practical application as the claims recites an improvement in accuracy for searching in a large number of information houses and can perform fraud identification from multiple dimensional data. However, the examiner respectfully disagrees as claim 1 is directed to generating creating groups that allow users to select marks on a map to enter information houses to add information such as articles. The examiner finds that the claims are directed to merely linking the judicial exception to a particular technological environment or field of use, instead of reciting an improvement to a technology or technical field. As the claims merely utilize a social networking environment to conduct the abstract idea of allowing users to form groups and generate and share content. 
The applicant further argues that the claims are directed to “significantly more” as they provide a way to solve the problems of low accuracy for searching in a large number of information houses. However, the examiner respectfully disagrees as merely using a computer to provide a platform for users to form groups and share information is not an improvement to a technology. The recited claims are directed to merely utilizing a generic computer or known technology to perform the abstract idea of receiving information, processing information, and determining an output based on the processed information. Examples the courts have found insufficient in showing an improvement to a computer functionality include: Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; and Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Therefore, the examiner maintains the current 101 rejection. 
Therefore, the examiner maintains the current 101 rejection.
Applicant argues that claims 2-167 are allowable as being dependent on claims 1 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed March 16, 2022, with respect to the rejections of claims 1-167 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2015/0019328) in view of Abhyanker (US 2014/0222667) “which shall be referred to as Abhyanker (667) throughout the discussion” even further in view of Akkarawittayapoom (US 2018/0095944) are moot because Applicant has amended the claims, and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 1: Applicant argues that Abhyanker does not disclose the newly amended claim limitations. However, upon further search and consideration the examiner has found that Abhynaker can be modified with Abhyanker (667) to disclose the newly amended claim limitations of establishing user groups. As Abhyanker (667) teaches forming social networking groups with users in a geolocation based on common interests and displaying those groups on a three-dimensional map.
Claims 2-167 were argued as being allowable only as being dependent on claims 1. Therefore, they are also rejected under the same rejection as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tolia (US 2016/0274785) Social networking based on nearby neighborhoods.
Zifroni (US 2013/0097246) Multilocal social networking.
Petty (US 2015/0289093) Social network for users sharing geolocation-based information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689